Title: From George Washington to Steuben, 15 March 1784
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von



My dear Baron
Mount Vernon 15th Mar. 1784

I have perused with attention, the plan which you have formed for establishing a Continental Legion, and for training a certain part of the Arms bearing men of the Union as a Militia, in times of Peace—and with the small alterations which have been suggested & made, I very much approve of it.
It was no unpleasing and flattering circumstance to me, to find such a coincidence of ideas as appear to run through your plan and the one I had the honor to lay before a Committee of Congress, in May last. Mine however, was a hasty production, the consequence of a sudden call, & little time for arrangement—Yours, of mature thought, & better digestion. I, at the sametime that I hinted the propriety of a Continental Militia, glided almost insensibly into what I thought would be, rather than what I conceived ought to be, a proper Peace establishmt for this Country.
A Peace Establishment has always two objects in view—the one, present security of Posts—of Stores—& the public tranquillity. The other to be prepared, if the latter is impracticable, to resist with efficacy the sudden attempts of a foreign or domestic Enemy. If we have no occasion for Troops for the first purposes, and was certain of not wanting any for the second; then all expence, of every nature & kind whatsoever, on this score, would be equally Nugatory and unjustifiable—but while men have a disposition to wrangle & disturb the peace of Society, either from ambitious, political, or interested motives, common prudence & foresight requires such an Establishment as is likely to ensure to us the blessings of Peace, altho’ the undertaking

should be attended with difficulty, and expence; and I can think of no plan more likely to answer the purpose, than the one you have suggested; which (the principles being established) may be enlarged, or diminished at pleasure, according to Circumstances.
It therefore meets my approbation, and has my best wishes for its success. I have the honor to be Dr Sir Yr Most Obedt and very Hble Servt

Go: Washington

